Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Interpretation of the claims under 35 USC 112(f) have been withdrawn in response to applicant’s amendment filed 09/24/2021.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) have been withdrawn in response to applicant’s amendment filed 09/24/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9-11, 13, 27, 34, 38-39, & 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin (US 2007/0003010) in view of David (US 2016/0374632).
Regarding claim 1, Guertin teaches (Figures 2 & 14) a radiation therapy system (radiation system 10, [0060]) comprising:
a circular gantry (gantry 102, [0071]) comprising a stationary frame (arm 30, [0062]) and a rotatable ring (mechanical linkage 44, [0063]) coupled to the stationary frame ([0063]);
a therapeutic radiation source (first radiation source 40, [0062]) coupled to the rotatable ring ([0063]);
a camera (patient position sensing system 440, [0135]), wherein the camera comprises an image sensor (optical device 441a, [0135]) having a field-of-view ([0135], [Since the image sensor is described to be a camera, it must inherently have a field-of-view as well.]) configured to acquire image data of a patient area during rotation of the ring ([0135]); and
a controller (processor 84/134, [0135]) in communication with the camera ([0135]), wherein the controller is configured to process the acquired image data to calculate information relating to the radiation therapy system ([0147]).
Based on the limitations of “camera” in claim 1, as well as the limitations in claims 40-42 that the camera can comprise either a laser profiler, a time-of-flight reflectometer, or a monoscopic or stereoscopic camera, “camera” has been interpreted to be any device or system capable of receiving and processing optical data.
However, Guertin fails to disclose that the camera is coupled to the rotatable ring.
David teaches that the camera (CT scanner, [0006]) is coupled to the rotatable ring ([0006]).
Here, the CT scanner fulfills the limitation of a camera by incorporating light sources.

Regarding claim 3, Guertin in view of David teach the system of claim 2, and Guertin further teaches that the image sensor is located adjacent to the therapeutic radiation source ([0135]).
In [0135], Guertin teaches that one of the locations the optical device can be placed is on the radiation system.  Since the radiation source is also located on the radiation system, the image sensor and radiation source will be adjacent to each other in this configuration.
Regarding claim 4, Guertin in view of David teach the system of claim 3.
However, Guertin fails to disclose that the camera comprises an emission source.
David teaches that the camera further comprises an emission source (light sources, [0006]) located on the rotatable ring and configured to illuminate the field-of-view of the image sensor ([0006]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an emission source as taught by David into the system taught by Guertin.  This would provide light energy to be emitted onto the patient for the image sensor to receive.
Regarding claim 5, Guertin in view of David teach the system of claim 1.
However, Guertin fails to disclose that the treatment plane and imaging plane are coplanar.
David teaches that the therapeutic radiation source has a treatment plane defined by its field-of-view ([0004]) and the camera has an imaging plane defined by its field-of-view ([0006]), and wherein the treatment plane is coplanar with the imaging plane ([0004] & [0006]).
In [0004] & [0006], David teaches that both the radiation source and light sources rotate around the bore.  Therefore, these two sources share a plane.

Regarding claim 6, Guertin in view of David teach the system of claim 1, and Guertin further teaches that the therapeutic radiation source has a treatment plane defined by its field-of-view (Figure 2) and the camera has an imaging plane defined by its field-of-view, and wherein the treatment plane is distinct from the imaging plane ([0135] & Figure 14).
The field-of-view of the radiation source is represented in Figure 2 by the radiation beam 42. Figures 14A-C and [0135] detail several locations that the optical device can be placed (on the ceiling, on the radiation system, etc.), of which many, if not all, have distinct planes than the radiation treatment plane.
Regarding claim 9, Guertin in view of David teach the system of claim 1, and Guertin further teaches that the rotatable ring defines a longitudinal bore (bore 22, [0060]) and the optical system is located within the bore ([0135] & Figure 14C).
Regarding claim 10, Guertin in view of David teach the system of claim 9, and Guertin further teaches (Figure 2) a housing (structure 12, [0060]) disposed over the circular gantry having a longitudinal lumen that corresponds with the bore ([0060]).
However, Guertin fails to disclose a light-transmitting region in the housing.
David teaches (Figure 4) a light-transmitting region (light transparent strip 422, [0059]) along an inner surface of the housing that corresponds with a field-of-view of the camera ([0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a light-transmitting region as taught by David in the bore taught by Guertin.  This allows light from the camera to be unattenuated as it reaches the patient.

Regarding claim 13, Guertin in view of David teach the system of claim 1, and Guertin further teaches (Figure 6) a patient platform (patient support 201, [0090]) that is movable within the patient area ([0091]).
Regarding claim 27, Guertin in view of David teach the system of claim 13, wherein the controller is configured to calculate a range of motion of a patient located on the patient platform based on the acquired image data ([0136]-[0137]).
Paragraph [0137] explains that a range of motion can be determined based on patient movement.  As stated in [0136], this patient movement information is acquired via the optical device 441a.
Regarding claim 34, Guertin in view of David teach the system of claim 1, and Guertin further teaches that information relating to the radiation therapy system comprises positional information of a patient within the patient area ([0136]).
Here, the information pertains to the movement of the patient due to respiratory motion.
Regarding claim 38, Guertin in view of David teach the system of claim 13, and Guertin further teaches that information relating to the radiation therapy system comprises positional information of the patient platform (position/motion sensors, [0124]).
Regarding claim 39, Guertin in view of David teach the system of claim 1, and Guertin further teaches that information relating to the radiation therapy system comprises positional information of a patient positioning device (positioner 208, [0123]) located in the patient area ([0123]).

Paragraph [0135] states that the optical device can be mounted to a ceiling, thus rendering it capable of imaging the patient outside of the bore.  Figures 14A-B illustrate this configuration.
Regarding claim 44, Guertin in view of David teach the system of claim 9, and Guertin further teaches that the camera is located within the bore and has a field-of view that includes the patient area that is inside the bore ([0135] & Figure 14C).
Paragraph [0135] states that the optical device can be placed inside the bore.  Figure 14C illustrates this configuration.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 1, above, in further view of Luhta (US 6,628,744).
Regarding claim 7, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose a rate at which the rotatable ring rotates.
Luhta teaches that the rotatable ring is configured to rotate at a rate of at least 10 RPM (Column 3, Lines 4-6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined a rate at which the rotatable ring rotates as taught by Luhta.  This further specifies the design and operability of the system.
Regarding claim 8, Guertin in view of David, in further view of Luhta teach the system of claim 7, and Luhta further teaches that the rotatable ring is configured to rotate at a rate from 60 RPM to 200 RPM (Column 3, Lines 4-6).
Claims 14-18 & 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 1, above, in further view of Maurer (US 2010/0067660).

However, Guertin in view of David fail to disclose generating a 3-D model of the patient.
Maurer teaches that the controller is configured to generate a 3-D model of a patient within the patient area ([0035]) at a specified time interval using images acquired at the specific time interval ([0033]).
As detailed in [0033], the specific time interval is defined by the imaging frequency.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to generate a 3-D model of the patient as taught by Maurer into the system taught by Guertin in view of David.  By comparing the model at different time intervals, an amount of patient motion per unit time can be determined.
Regarding claim 15, Guertin in view of David, in further view of Maurer, teach the system of claim 14, and Maurer further teaches that the controller is configured to compare the 3-D model of the patient at the specified time interval and a 3-D model of the patient at an earlier time interval to identify a positional difference in the 3-D models ([0033]).
Regarding claim 16, Guertin in view of David, in further view of Maurer, teach the system of claim 15, and Guertin further teaches that the controller is configured to compare the identified difference with a predetermined movement threshold (prescribed threshold, [0137]) and to cease activation of the therapeutic radiation source if the identified difference exceeds the movement threshold ([0137]).
However, Guertin in view of David fail to disclose that the identified difference is a difference in 3-D models.
Maurer teaches generating a 3-D model of the patient ([0035]).
Regarding claim 17, Guertin in view of David, in further view of Maurer, teach the system of claim 14, and Maurer further teaches that the controller is configured to identify surface points on the 
Regarding claim 18, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose generating a surface model of the patient.
Maurer teaches that the controller is configured to generate a surface model of the patient (surface region of patient, [0036]) at a specified time interval using images acquired at the specific time interval ([0033]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to generate a surface model of the patient as taught by Maurer into the system taught by Guertin in view of David.  By comparing the model at different time intervals, an amount of patient motion per unit time can be determined.
Regarding claim 45, Guertin in view of David, in further view of Maurer, teach the system of claim 15, and Guertin further teaches that the identified positional difference corresponds with the patient's respiratory cycle ([0136]).
However, Guertin in view of David fail to disclose that the identified difference is a difference in 3-D models.
Maurer teaches generating a 3-D model of the patient ([0035]).
Regarding claim 46, Guertin in view of David, in further view of Maurer, teach the system of claim 45, and Guertin further teaches that the controller is configured to identify the portion of the respiratory cycle with which the identified difference corresponds ([0136]), and to cease activation of the therapeutic radiation source if the identified portion of the respiratory cycle does not match with a predetermined activation portion of the respiratory cycle ([0137]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 13, above, in further view of Cherek (US 7,433,503).

However, Guertin in view of David fail to disclose generating a 3-D model of the patient platform.
Cherek teaches that the controller is configured to generate a 3-D model (Column 5, Lines 66-67 & Column 6, Lines 1-5) of the patient platform (Column 5, Lines 7-17) and to compare the generated 3-D model of the patient platform with a reference 3-D model of the patient platform (Column 5, Lines 1-6) to calculate a deviation from the reference 3-D model (Column 5, Lines 7-17).
As described in Column 5, Lines 1-6, the reference model refers to the empty bed.  As described in Column 5, Lines 7-17, the generated model refers to the image of the patient on the bed.  Column 5, Lines 66-67 & Column 6, Lines 1-5 detail that the images can be 3-D.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to generate a 3-D model of the patient platform as taught by Maurer into the system taught by Guertin in view of David.  Comparing the model to the model of the empty bed allows for the operator to determine a positional deviation once the patient is situated on the platform.
Regarding claim 20, Guertin in view of David, in further view of Cherek, teach the system of claim 19, and Cherek further teaches that the reference 3-D model of the patient platform is a 3-D model of the patient platform generated before the patient is loaded on the platform (Column 5, Lines 1-6).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, in further view of Cherek, as applied to claim 20, above, in further view of Filiberti (US 2016/0023019).
Regarding claim 21, Guertin in view of David, in further view of Cherek, teach the system of claim 20.

Filiberti teaches that the controller adjusts the position of the patient platform to compensate for the calculated deviation ([0021]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to adjust the position of the patient platform as taught by Filiberti into the system taught by Guertin in view of David, in further view of Cherek.  This allows the target tissue to be constantly irradiated by the radiation source despite movements from the patient, and subsequently ensures that healthy tissue avoid the radiation therapy.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, in further view of Maurer, as applied to claim 15, above, in further view of Mostafavi (US 2017/0014648).
Regarding claim 22, Guertin in view of David, in further view of Maurer, teach the system of claim 15, and Guertin further teaches that the controller is configured to compare the identified difference with a motion envelope (prescribed threshold, [0137]).
However, Guertin in view of David fail to disclose that the identified difference is a difference in 3-D models.
Maurer teaches generating a 3-D model of the patient ([0035]).
However, Guertin in view of David, in further view of Maurer, fail to disclose generating a notification based on the motion envelope.
Mostafavi teaches generating a notification if the identified difference exceeds the motion envelope ([0101]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to generate a notification based on the motion 
Regarding claim 23, Guertin in view of David, in further view of Maurer, in further view of Mostafavi, teach the system of claim 22, and Guertin further teaches that the motion envelope is determined based on whether the therapeutic radiation source is emitting radiation, wherein the motion envelope has a first range of motion when the therapeutic radiation source is not emitting radiation and has a second range of motion when the therapeutic radiation source is emitting radiation ([0137]).
Here, [0137] teaches deactivating the radiation source if the patient movement has exceeded the movement threshold, and activating the radiation source when the patient returns to the threshold.
Regarding claim 24, Guertin in view of David, in further view of Maurer, in further view of Mostafavi, teach the system of claim 23, and Guertin further teaches that the first range of motion is greater than the second range of motion ([0137]).
Because the first range of motion refers to when the position of the patient exceeds the motion envelope, it must inherently be greater than the second ranger motion which refers to when the patient area lies within the limitations of the envelope.
Claims 28-31 & 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claims 1 & 27, above, in further view of Mostafavi.
Regarding claim 28, Guertin in view of David teach the system of claim 27, and Guertin further teaches a display (monitor 86, [0066]) and calculating a range of motion ([0137]).
However, Guertin in view of David fail to disclose outputting a graphic representing positional information to the display.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have amended the display taught by Guertin to display positional information as taught by Mostafavi.  This would allow the operator to visualize the range of motion calculated by the system.
Regarding claim 29, Guertin in view of David teach the system of claim 27, and Guertin further teaches that the controller is further configured to compare the calculated range of motion with a motion envelope ([0137]).
However, Guertin in view of David fail to disclose generating a notification if the calculated range of motion exceeds the motion envelope.
Mostafavi teaches generating a notification if the calculated range of motion exceeds the motion envelope ([0101]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to generate a notification based on the motion envelope as taught by Mostafavi into the controller taught by Guertin.  This would allow the operator if the patient has strayed from the intended range of motion during the radiation procedure.
Regarding claim 30, Guertin in view of David, in further view of Mostafavi, teach the system of claim 29, and Guertin further teaches that the motion envelope is determined based on whether the therapeutic radiation source is emitting radiation, wherein the motion envelope has a first range of motion when the therapeutic radiation source is not emitting radiation and has a second range of motion when the therapeutic radiation source is emitting radiation ([0137]).
Here, [0137] teaches deactivating the radiation source if the patient movement has exceeded the movement threshold, and activating the radiation source when the patient returns to the threshold.
Regarding claim 31, Guertin in view of David, in further view of Mostafavi, teach the system of claim 30, and Guertin further teaches that the first range of motion is greater than the second range of motion ([0137]).
Because the first range of motion refers to when the position of the patient exceeds the motion envelope, it must inherently be greater than the second ranger motion which refers to when the patient area lies within the limitations of the envelope.
Regarding claim 40, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose that the camera is a laser profiler.
Mostafavi teaches that the camera comprises a laser profiler (laser scanning, [0092]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the camera taught by Guertin to be a laser profiler.  This further specifies the design of the system.
Regarding claim 41, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose that the camera is a time-of-flight reflectometer.
Mostafavi teaches that the camera comprises a time-of-flight reflectometer (time-of-flight scanning, [0092]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the camera taught by Guertin to be a time-of-flight reflectometer.  This further specifies the design of the system.
Regarding claim 42, Guertin in view of David teach the system of claim 1.

Mostafavi teaches that the camera comprises a monoscopic or stereoscopic camera (stereo cameras, [0092]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the camera taught by Guertin to be a monoscopic or stereoscopic camera.  This further specifies the design of the system.
Claims 35-36 & 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claims 1, 13, & 34, above, in further view of Filiberti.
Regarding claim 35, Guertin in view of David teach the system of claim 34, and Guertin further teaches (Figure 6) a patient platform (patient support 201, [0090]) that is movable within the patient area ([0091]), and wherein the controller is configured to:
calculate a difference between positional information of the patient at a specified time point and reference positional information of the patient ([0137]).
Guertin satisfies the specified time point by calculating the positional deviation of the patient at certain phases of the respiratory cycle.
However, Guertin in view of David fail to disclose adjusting the patient platform based on the calculated positional deviation.
Filiberti teaches calculating a set of patient platform adjustments that compensate for the patient positional information difference ([0021]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to adjust the position of the patient platform as taught by Filiberti into the system taught by Guertin in view of David, in further view of Cherek.  This 
Regarding claim 36, Guertin in view of David, in further view of Filiberti, teach the system of claim 35, and Filiberti further teaches that the controller is further configured to move the patient platform in accordance with the calculated set of patient platform adjustments ([0021]).
Regarding claim 51, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose a calibration phantom.
Filiberti teaches a calibration phantom (calibration phantom, [0041]) with predetermined dimensions and having one or more surface contour indicia (engravings, [0041]) with predetermined 3-D geometric markings having predetermined width, height and length values (tungsten-carbide BB sphere, [0041]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a calibration phantom as taught by Filiberti in the system taught by Guertin in view of David.  By having the phantom be of a known geometry, the operator can ensure that the systems field-of-view is properly calibrated before undergoing the procedure.
Regarding claim 52, Guertin in view of David teach the system of claim 13.
However, Guertin in view of David fail to disclose a calibration phantom.
Filiberti teaches at least one of the patient platform, a portion of the patient area, and a calibration phantom (calibration phantom, [0041]) having at least one calibration reference marking that has one or more predetermined width, and/or height, and/or length values (tungsten-carbide BB sphere, [0041]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a calibration phantom as taught by Filiberti in the system .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 34, above, in further view of Wan (US 2017/0220709).
Regarding claim 37, Guertin in view of David teach the system of claim 34.
However, Guertin in view of David fail to disclose determining a collision between the patient and the rotatable ring.
Wan teaches that the controller is configured to compare positional information of the patient and positional information of the rotatable ring and to generate a notification if an overlap is detected between patient positional information and rotatable ring positional information ([0145]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to detect a collision between the patient and the rotatable ring as taught by Wan into the system taught by Guertin in view of David.  This can help prevent injury to the patient by ensuring that they do not come into contact with the rotatable ring.
Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Guertin in view of David, as applied to claim 1, above, in further view of Ohara (EP 0984393).
Regarding claim 47, Guertin in view of David teach the system of claim 1.
However, Guertin in view of David fail to disclose identifying faulty pixels.
Ohara teaches that the image sensor comprises a plurality of sensor pixels (plurality of detective elements, [0003]) and wherein the controller is configured to calibrate the image sensor by identifying faulty sensor pixels and to generate a notification (defect information, [0014]) when a faulty sensor pixel is identified ([0014]), wherein identifying faulty sensor pixels comprises:
recording output signals from each sensor pixel ([0014]);

tagging a sensor pixel as faulty ([0014]) if its calculated difference exceeds its respective pixel error threshold ([0017], Lines 16-21).
Here, the pixel here threshold refers to the range of values situated between the first threshold value and the second threshold value, described in [0017], Lines 16-21.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to recognize and tag defective pixels as taught by Ohara into the system taught by Guertin in view of David.  This allows the operator to ensure that the image data received is correct, and to be notified otherwise.
Regarding claim 48, Guertin in view of David, in further view of Ohara, teach the system of claim 47, and Ohara further teaches that the pixel error threshold for each sensor pixel includes a maximum acceptable pixel intensity difference ([0017], Lines 16-21).
Regarding claim 49, Guertin in view of David, in further view of Ohara, teach the system of claim 47, and Ohara further teaches that calculating a difference comprises calculating a difference between noise levels of the output signal of each sensor pixel with a threshold noise levels, and the pixel errors threshold includes a maximum acceptable pixel noise level (noise dependent threshold, [0006]).
Regarding claim 50, Guertin in view of David, in further view of Ohara, teach the system of claim 47, and Ohara further teaches that the controller is further configured to substitute the output signal of an identified faulty sensor pixel with a signal derived by interpolating output signals of non-faulty sensor pixels located within a predetermined distance from the identified faulty sensor pixel (nearest neighbor interpolation, [0054]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to interpolate values from non-defective pixels .
Allowable Subject Matter
Claims 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
Regarding the combination of Guertin and David, applicant argues “The Office Action alleges that patient position sensing system 440 in Guertin is the optical imaging system in claim 1 (which has been amended to recite a "camera", as explained above) and states that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient position sensing system 440 so that it is coupled to the rotatable ring so that it can rotate around the patient. However, such modification would change the principle of operation of the patient position sensing system 440. As described in paragraph [0135] of Guertin, the patient position sensing system 440 includes an optical device 441a and a marker block 442. During use, the marker block 442 is secured to the patient and the optical device 441a is used to sense the position of the marker block 442 (see [0136]). In order for the optical device 441a to continuously sense the position of the marker block 442, the optical device must be placed at a location such that its field of view includes the marker block 442. One example of such a configuration is depicted below.
“Guertin describes several configurations of the patient position sensing system 440 (see FIGS. 14A-C) and in all of them, the optical device 441a is always at a location above the patient. This is because position sensing system 440 can only operate as intended if the marker block is within the field of view of the optical device. One of ordinary skill in the art would not modify the optical device 441a to 
Examiner disagrees that the optical device taught by Guertin would be inoperable if rotated about the patient.  Guertin does not teach or suggest that the optical device ceases to function when the view of the marker block is temporarily interrupted.  Additionally, applicant’s invention, likewise, does not teach that the optical imaging system obtains patient information when rotated under the patient.  Paragraph [0070] of applicant’s specification states “Image data collected from the platform underside may not provide much, if any, information pertinent to patient positioning and motion”.  Therefore, it is not relevant that Guertin’s optical device does not record patient information when rotated under the patient platform, when applicant’s invention also does not teach this.  Guertin also teaches in [0138] that the patient position sensing system 440 can include multiple optical devices.  If multiple optical devices are coupled to and evenly distributed around the rotatable ring, then the marker block can be continuously detected by at least one of the optical devices.
Regarding the combination of Guertin and David, applicant further argues “with regard to the disclosure in David pertaining to line markers generated from rotating light sources, such line markers are not used to "illuminate the field-of-view of the image sensor" (page 8 of the Office Action). David discloses that the line markers are used for patient alignment (see [0006]). Such line markers are not suitable for image acquisition. In particular, the disclosure in David relates to a CT imaging system. A CT imaging system uses X-ray detectors, which are not configured to sense light in the visible spectrum. Therefore, the little (if any) illumination from the line markers has no functional impact on the CT imaging system X-ray detectors. An ordinary artisan would understand that a disclosure about light sources for patient alignment is not applicable or relevant to image sensing”.
Examiner upholds the current rejection.  As stated by the applicant, the line markers taught by David are used for patient positioning.  The optical imaging devices taught by both Guertin and the applicant’s invention are also for the purpose of patient positioning.  Additionally, applicant claims that the light used in David lies outside the visible spectrum.  Though it is never explicitly stated whether the light lies within or outside of the visible spectrum, the default interpretation of “light” for one having ordinary skill in the art is that it is visible light.  Examiner argues that one can assume the light taught by David is visible light, since David never explicitly states that it is infrared or ultraviolet light.  Therefore, these line markers provide illumination to be detected by the optical device taught by Guertin.
Regarding claims 7-8, applicant argues “Luhta discloses a CT imaging system, not a radiotherapy system. One of ordinary skill in the art at the time of the invention would know that the rotation rate of a CT imaging system gantry is not applicable to the rotation rate of a radiotherapy system gantry because CT imaging systems and radiotherapy systems have different components and mechanics. In particular, the weight of the radiotherapy system components is greater than the weight of the CT imaging system components, and rotating a gantry with higher-weight components would require significant system design changes. None of the references provide any suggestion or guidance regarding such design changes”.
Examiner asserts that the specifications and drawings of Luhta and the applicant’s invention do not suggest a significant weight difference between the two systems.  Even so, though the applicant agrees that subjecting a heavy and light system to equal amounts of applied energy will result in a slower rotational speed for the heavy system, Luhta teaches the resultant rotational speed, not the energy applied to the system.  Because Luhta teaches an end result of a range of rotational speeds that fall within the range set forth by the claims, examiner upholds this rejection.  Furthermore, since the maximum rotational speed taught by Luhta is 120 RPM, it is unlikely that the weight difference between the two systems is significant enough to drop the rotational speed of Luhta below the minimum rotational speed taught by the claims of 60 RPM.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ADAM D. KOLKIN/Examiner, Art Unit 3793                          

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793